             Case 2:15-cr-00120-JCC Document 1222 Filed 08/03/20 Page 1 of 4



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                              CASE NO. CR15-0120-JCC
10                             Plaintiff,                   ORDER
11              v.

12   DONALD K. JORDAN,

13                             Defendant.
14

15          This matter comes before the Court on Defendant’s motion for early termination of
16   supervised release (Dkt. No. 1202) and the Government’s motion to seal its response (Dkt. No.
17   1207). Having thoroughly considered the parties’ briefing and the relevant record, the Court
18   hereby DENIES Defendant’s motion and DENIES the Government’s motion for the reasons
19   explained herein.
20   I.     BACKGROUND
21          On April 25, 2017, Defendant was sentenced to five years of supervised release for
22   conspiracy to distribute controlled substances. (Dkt. No. 1021 at 2–3). On February 27, 2018, the
23   Court modified Defendant’s terms of supervised release to add a gambling prohibition after
24   information was provided showing Defendant had committed fraud at a local casino. (Dkt. No.
25   1208 at 2). On July 2, 2018, Defendant violated the terms of his supervised release by using
26   marijuana. (Id.) Defendant was subsequently referred for a substance use disorder evaluation and




     ORDER
     CR15-0120-JCC
     PAGE - 1
              Case 2:15-cr-00120-JCC Document 1222 Filed 08/03/20 Page 2 of 4




 1   had his drug testing increased to the highest frequency. (Id.)

 2           On August 24, 2018, Defendant was alleged to have violated the terms of supervised

 3   release by using marijuana and committing an assault. (Id.) When Defendant was arrested, he

 4   had $3,351 on his person, far in excess of the $482 he made every two weeks according to his

 5   pay stubs, and he provided a phone number that was not previously disclosed to his probation

 6   officer. (Id.) The assault violation was dismissed when the victim recanted her claim and

 7   Defendant admitted the marijuana violation. (Id.) The Court revoked Defendant’s supervision

 8   and imposed a sentence of time served followed by 42 months of supervision. (Id.)
 9           On January 3, 2020, Defendant pleaded guilty to theft in the first degree based on his
10   cheating at the casino and was required to pay $21,204 in restitution. (Id.) In May 2020,
11   Defendant had contact with police but was untruthful to his probation officer about the incident.
12   (Id. at 2–3.)
13           Defendant now moves for early termination of supervised release. (Dkt. No. 1201.) The
14   Government and U.S. Probation recommend Defendant’s term of supervision be continued
15   without early termination. (See Dkt. No. 1208 at 3.)
16   II.     DISCUSSION

17           A.       Early Termination of Supervised Release

18           The defendant bears the burden of showing a change of circumstances sufficient to justify

19   termination of supervise release and the district court has broad discretion in determining

20   whether to grant a motion to terminate supervised release. United States v. Emmett, 749 F.3d

21   817, 819 (9th Cir. 2014). Early termination is not appropriate simply because the defendant has

22   done well during supervised release: compliance with the terms of release is expected, and

23   compliance alone is insufficient to justify early termination. United States v. Lussier, 104 F.3d

24   32, 36 (2nd Cir. 1997). Instead, early termination is reserved for cases of “exceptionally good

25   behavior.” Id.

26           Here, Defendant claims that his adherence to the terms of his supervised release warrant




     ORDER
     CR15-0120-JCC
     PAGE - 2
              Case 2:15-cr-00120-JCC Document 1222 Filed 08/03/20 Page 3 of 4




 1   early termination. (See Dkt. No. 1201 at 1.) But Defendant’s claim that he has adhered to the

 2   terms of his supervised release is contradicted by his repeated violations of the terms of his

 3   supervised release. Furthermore, while not alleged to be violations of the terms of his supervised

 4   release, Defendant’s January 2020 guilty plea of first-degree theft and his failure to accurately

 5   report the May 2020 contact with police to his probation officer are points of concern. Therefore,

 6   Defendant has not demonstrated “exceptionally good behavior” meriting early termination of his

 7   supervised release. See Lussier, 104 F.3d at 36.

 8          B.       Motion to Seal
 9          The Government moves to maintain under seal its response to Defendant’s motion “due
10   to the sensitive information contained in the background information of the response.” (Dkt. No.
11   1207 at 2.)
12           “[T]here is a strong presumption of public access to [the Court’s] files.” W.D. Wash.
13   Local Civ. R. 5(g)(3); Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978). Upon a
14   showing of “good cause,” district courts may order documents attached to non-dispositive
15   motions to remain under seal. Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th
16   Cir. 2003); see Fed. R. Civ. P. 26(c) (stating district courts may issue orders “to protect a party or
17   person from annoyance, embarrassment, oppression, or undue burden or expense” if “good
18   cause” is shown). This rule provides an exception to the “strong presumption in favor of [public]

19   access” to judicial records. Kamakana v. City & County of Honolulu, 447 F.3d 1172, 1178 (9th

20   Cir. 2006) (citing Foltz, 331 F.3d at 1135).

21          In support of its motion to seal, the Government merely argues that the background

22   section of the response contains “sensitive information.” (See Dkt. No. 1207 at 2.) But the

23   Government does not specify what information it believes merits sealing its response, and the

24   record does not plainly contain any information that could be used for improper purposes. Thus,

25   the Government’s bare assertion is insufficient to establish good cause that outweighs the

26   public’s interest in having access to the Court’s documents.




     ORDER
     CR15-0120-JCC
     PAGE - 3
             Case 2:15-cr-00120-JCC Document 1222 Filed 08/03/20 Page 4 of 4




 1   III.   CONCLUSION

 2          For the foregoing reasons, Defendant’s motion for early termination of supervised release

 3   (Dkt. No. 1201) is DENIED. The Government’s motion to seal its response to Defendant’s

 4   motion (Dkt. No. 1207) is DENIED. The Clerk is DIRECTED to unseal Docket Number 1208.

 5          DATED this 3rd day of August 2020.




                                                        A
 6

 7

 8
                                                        John C. Coughenour
 9                                                      UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     ORDER
     CR15-0120-JCC
     PAGE - 4
